DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 05/12/2022. Presently, claims 2-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 5, 12, and 19 it is unclear what the metes and bounds of “relevance” or “importance” is. These are subjective terms and thus it is unclear when someone would infringe these claims. That is what is relevant to one user may not be relevant to another and while a system may be able to guess at what is important/relevant it is at best a guess and is never fully known.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A system comprising: one or more computer processors; one or more computer memories; a set of instructions stored in the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations comprising: receiving a communication from a client device, the communication including an indication of a presence of the client device at a physical location; identifying an opportunity for a target user of the client device to earn an achievement, the opportunity selected from a plurality of opportunities based on location-specific historic data pertaining to activities previously performed at the location, the location-specific historic data comprising: an activity previously performed by the target user with respect to a game networking system while the target user was previously present at the location or a success rate of notifications for the opportunity with respect to influencing activities of other users of the game networking system while the other users were at respective previous times, present at the location; and based on a combination of the receiving of the indication of the presence of the client device and the identifying of the opportunity for the target user, communicating a notification pertaining to the opportunity for presentation on the client device. The underlined portion here relates to the abstract idea of certain methods of organizing human activity. That is encouraging users to be at a certain physical location by providing incentives for them to be there and encouraging users to perform activities that previously performed by other users. The additional elements of the claim beyond the abstract idea are applying the abstract idea into a technological environment by adding in generic computing parts to the claim. This judicial exception is not integrated into a practical application because it merely applies the abstract idea to a technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements to the claims are generic computing parts which the Supreme court determined in Alice is not enough to bring an abstract idea into patent eligibility.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2013/0262203 to Frederick.
	With regard to claim 2, Fredrick discloses a system comprising: one or more computer processors (0069); one or more computer memories (0069); a set of instructions stored in the one or more computer memories (0069), the set of instructions configuring the one or more computer processors to perform operations comprising: receiving a communication from a client device, the communication including an indication of a presence of the client device at a physical location (0040-0041; 0055); identifying an opportunity for a target user of the client device to earn an achievement, the opportunity selected from a plurality of opportunities based on location-specific historic data pertaining to activities previously performed at the location (0047; 0065), the location-specific historic data comprising: an activity previously performed by the target user with respect to a game networking system while the target user was previously present at the location or a success rate of notificaitons for the opportunity with respect to influencing activities other users of the game networking system while the other users were at respective previous times present at the location (0040-0047; 0055; 0060; 0065); and based on a combination of the receiving of the indication of the presence of the client device and the identifying of the opportunity for the target user, communicating a notification pertaining to the opportunity for presentation on the client device (0055-0056).
	With regard to claim 3, Fredrick discloses the other user is selected based on a history of activities the other user having a similarity to a history of activities as the target user (0045; 0047; 0060).
	With regard to claim 4, Fredrick discloses the selecting is further based at least in part on a determination that a time of the presence of the client device at the location corresponds to a time at which the target user has a likelihood of performing the activity (0045; 0047; 0060).
	With regard to claim 5, Fredrick discloses the selecting is further based at least in part on a relevance or an importance of the achievement to the target user (0045; 0060).
	With regard to claim 6, Fredrick discloses the achievement is configured to be offered to the target user and the other user only while they are present at the physical location (0045; 0055).
	With regard to claim 7, Fredrick discloses the physical location is a micro location within a macro location (0044 wherein the user is in an active geographic area and then must check in at particular locations; additionally, this claim language is broad enough that any location would meet the merits of this claim. That is a block is within a city, which is within a town, within a county, within a state, within a country, within a continent, etc. any of these could be the “micro” location within a “macro” location; it is all just a matter of relativity).
	With regard to claim 8, Fredrick discloses that based on the target user earning the achievement, providing a graphical representation of the achievement for presentation in a user interface of the client device (0040-0042).
	Claims 9-21 are mirror claims related to claims 2-8 and are thus rejected in like manner.
Response to Arguments
The rejection based upon double patent has been withdrawn based upon Applicant’s filing of a terminal disclaimer which has been accepted.
With regard to the rejections based upon 35 USC 112 those not repeated above have been withdrawn based upon Applicant’s amendments. Applicant has provided no arguments regarding the rejection based upon 35 USC 112.
With regard to the rejection based upon 35 USC 101, Applicant argues that the interpretation of the claims is “fundamentally flawed.” Applicant seems here to be implying that the claims do not actually encourage players to visit various locations because, “claimant method operates specifically wherein the user is already at the specific location,” (Arguments, page 8). Applicant’s arguments are not found convincing. That is even if the player IS already at the specific location they are still encouraged to be at that specific location by receiving an opportunity while in that location. That is a user may already be visiting a theme park, but once there they may receive certain opportunities that engage them more because they are at the theme park, thus encouraging them to be at the specific location.
With regard to the prior art, Applicant argues, “These elements listed by Frederick in paragraph [0060] does not include any location-specific historic data consistent with the amended independent claims,” (Arguments, page 9). Applicant is incorrect in this assessment. Frederick specifically states, “prior user check-in's, user purchase history,” (0060). “Check-in” is not only well-known in the art to be when a user is at a specific location, but further is specifically discussed in Frederick where in states, “The LTG server system may enable a user to ‘check-in’ at local restaurants and favorite spots, and earn achievements and points that are displayed to your friends and other users--checking-in means to physically be at a location, making note that you were there at a specific point in time,” (0041). Further, Frederick discloses, “In addition to each of the described operations that have been described thus far, analytics activities may track and analyze various information based on users of mobile devices engagement patterns (e.g., number of times a certain button was pressed, number of people within an approximate locations radius, number of users who have completed a certain task, etc.),” (0065). One of ordinary skill in the art would recognize that analytics are gathered for use and not simply just to fill up a database. Thus, based on these reasons, Applicant’s arguments are not found to be convincing and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715